Citation Nr: 1817584	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-39 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a bilateral foot disability.

2. Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral knee disabilities. 

3. Entitlement to service connection for right lower extremity sciatica, also claimed as walking with a limp, to include as secondary to bilateral knee and back disabilities.

4. Entitlement to service connection for left lower extremity sciatica, also claimed as walking with a limp, to include as secondary to bilateral knee and back disabilities.

5. Entitlement to service connection for right leg Achilles pain, to include as secondary to bilateral knee and back disabilities.

6. Entitlement to a rating in excess of 10 percent for service-connected left knee degenerative joint disease. 

7. Entitlement to compensation under 38 U.S.C. § 1151 for chronic kidney disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to September 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida dated in August 2011, August 2013, November 2014, and July 2016.

The Veteran testified before the undersigned Veterans Law Judge during a November 2017 videoconference hearing.  A transcript of that hearing is associated with the claims file.

The issue of entitlement to service connection for kidney disease, to include as secondary to service connected bilateral knee disabilities, has been raised by the record during the November 2017 videoconference hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issue of entitlement to an increased rating for service-connected left knee degenerative joint disease is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. During the November 2017 videoconference hearing, which was prior to the promulgation of a decision in the appeal, the Veteran testified on the record that he wished to withdraw his claim for entitlement to service connection for a bilateral foot disability.

2. The competent and credible evidence is in equipoise as to whether the Veteran's low back disability is etiologically related to his service-connected bilateral knee disabilities.  

3. The competent and credible evidence is in equipoise as to whether the Veteran's right lower extremity sciatica is etiologically related to his now service-connected low back disability.  

4. The competent and credible evidence is in equipoise as to whether the Veteran's left lower extremity sciatica is etiologically related to his now service-connected low back disability.  

5. A chronic disability affecting the Achilles tendon has not been diagnosed at any time during the appeal period.

6. The persuasive evidence of record demonstrates that the additional kidney disability the Veteran sustained subsequent to a period of VA treatment in November 2014 was not incurred as a result of VA negligence, careless, or other fault and that VA exercised the degree of care that would be expected of a reasonable health care provider at that time.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for a bilateral foot disability have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2. Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for a low back disability have been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

3. Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for right lower extremity sciatica have been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

4. Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for left lower extremity sciatica have been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

5. The criteria for entitlement to service connection for right leg Achilles pain have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

6. The criteria for compensation under 38 U.S.C. § 1151 for additional disability due to VA treatment in November 2014 have not been met.  38 U.S.C. § 1151 (2012); 38 C.F.R. § 3.361 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection for Bilateral Foot Disability

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).

During the November 2017 videoconference hearing, the Veteran testified on the record that he wished to withdraw the appeal for entitlement to service connection for a bilateral foot disability.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to that claim.  Accordingly, the Board does not have jurisdiction to review the appeal as to this matter, and it is dismissed.

II. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has referenced no such records, and all pertinent records have been obtained.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, VA examination reports, and statements in support of his claim.  The Board finds the examinations of record to be thorough and adequate upon which to base a decision with regard to the Veteran's claims adjudicated herein.  The examiners personally interviewed and examined the Veteran (including eliciting a history from him), and provided the information necessary to evaluate the nature and severity of his claimed disabilities.

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

III. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as degenerative joint disease (arthritis), are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

An alternative method of establishing the second and third Shedden elements for disabilities identified as chronic diseases in 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown if "the condition is observed during service or any applicable presumption period, continuity of symptomatology is demonstrated thereafter, and competent evidence relates the present condition to that symptomatology."  Savage v. Gober, 10 Vet. App. 488, 498 (1997).

Service connection may also be awarded on secondary basis for a disability which is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.  In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

A. Low Back Disability

The Veteran claims that he has a low back disability that was caused by an altered gait related to his service-connected bilateral knee disabilities. 

During the September 2014 VA examination, the examiner noted that the Veteran was diagnosed with intervertebral disc syndrome and degenerative joint disease of the thoracolumbar spine.  Accordingly, the requirements of Wallin element (1) have been met. 

The Veteran was service connected for degenerative joint disease of the left knee, effective September 2006, and right knee strain and meniscal tear, effective November 2014.  Thus, the requirements of Wallin element (2) have also been met with respect to the Veteran's claim.  

During a June 2013 VA examination, the examiner indicated that the Veteran was diagnosed with multilevel disc herniation, multilevel laminectomy and diskectomy, and lumbar degenerative disc disease.  The Veteran attributed his back pain to his knee problems.  The examiner indicated that he discussed the case with an orthopedic surgeon and thereafter concluded that it was less likely than not that the Veteran's service-connected knee condition is responsible for his back condition.  The rationale was that there was no current medical evidence that a knee condition can create or exacerbate a lumbar spine condition.  

After a September 2014 VA examination, the examiner opined that the Veteran's degenerative joint disease of the spine was less likely as not permanently aggravated by the left knee degenerative joint disease.  The examiner indicated that while the Veteran does have an altered gait, "there is neither evidence in the medical literature, consensus in the medical community or evidence in this specific case that supports a causal relationship or aggravation relationship between these conditions."    

The Veteran submitted a November 2014 treatment record from Dr. S.F., a rheumatologist, indicating that it is more likely than not that "the chronic pain, swelling and instability of his left knee over the years has contributed to the low back pain...due to his altered gait which he uses a cane for."   

In October 2017, the Veteran's representative pointed to medical literature suggesting a relationship between limping and a lumbar spine disability.  See Dr. Ian J. Harrington, Limping and Back Pain (2013), available at  http://www.wsiat.on.ca/english/mlo/limping.htm. 

Based on the above, the Board will resolve all reasonable doubt in favor of the Veteran and find that the evidence is in equipoise on the question of Wallin element (3), a nexus.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board recognizes that there are both positive and negative nexus opinions of record.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board finds that the negative evidence in this case is no more probative than the positive opinion provided by Dr. S.F.  The negative opinions indicate that there is no medical literature indicating a relationship between a knee and back disability and no evidence of a nexus in this particular case.  Rather than remanding this claim for an additional opinion addressing the article cited to by the Veteran and Dr. S.F.'s November 2014 positive opinion, the Board will resolve all reasonable doubt in the Veteran's favor.  The Board therefore finds that entitlement to service connection for a low back disability as caused by the service-connected bilateral knee disabilities is warranted.

B. Right and Left Lower Extremity Sciatica

The Veteran claims that he has bilateral lower extremity sciatica related to his now service-connected low back disability.

During the September 2014 VA examination, the examiner noted that the Veteran had radicular pain affecting the sciatic nerve of both lower extremities.  Further, as discussed above, the Veteran is now service-connected for a low back disability.  Accordingly, the requirements of Wallin elements (1) and (2) have been met. 

During a June 2013 VA examination, the examiner noted that the Veteran had radiculopathy in both lower extremities involving the sciatic nerve.  The examiner opined that the Veteran's bilateral radiculopathy is "essentially a spine/back issue."   

As the Veteran's sciatica was noted to be related to his now service-connected back disability, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for right and left lower extremity sciatica is granted on a secondary basis.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

C. Achilles Pain

The Veteran claims that service connection for right leg Achilles pain is warranted as secondary to his service-connected right knee disability or his back disability.  During the November 2017 videoconference hearing, the Veteran's representative indicated that the Veteran's back and knee disabilities have caused an altered gait which puts more pressure on his right Achilles, leading to the Achilles tendinitis he now suffers from. 

The Veteran has not been diagnosed with a disability of the right Achilles, including tendinitis, at any time during the appeal period.  Although treatment records from June 2012 note complaints of pain in the Achilles tendon, there was no associated diagnosis.  The United States Court of Appeals for Veterans Claims (Court) has held that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) aff'd 259 F.3d 1356 (Fed. Cir. 2001) (affirming on other grounds without addressing pain alone).  

Whether service connection is claimed on direct, secondary, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  The Veteran has not submitted any evidence demonstrating a current diagnosis of a diagnosed right Achilles disability, nor has any medical evidence of such been received by VA.  As such, the evidentiary requirement of demonstrating a current diagnosis has not been satisfied.  38 U.S.C. § 1110; McLain, 21 Vet. App. at 321; Romanowsky, Id.  

The Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for right leg Achilles pain, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.   See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

IV. 38 U.S.C. § 1151 Claim

Compensation shall be awarded for a qualifying additional disability in the same manner as if that additional disability were service-connected.  A disability is a qualifying additional disability if the disability was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by VA, and the proximate cause of the disability was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C. § 1151 (2012); see also Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013).

To obtain compensation, a claimant must show: (1) a qualifying additional disability, (2) actually caused by the treatment furnished by VA, and (3) a proximate or direct cause that is either a fault on the part of VA or an event not reasonably foreseeable.  To establish VA fault, it must be shown that VA failed to exercise the degree of care that would normally be expected of a reasonable health care provider or that VA furnished care without the Veteran's informed consent.  38 U.S.C. § 1151(a) (2012); 38 C.F.R. § 3.361(c)(1), (d)(1) (2017).

To determine whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the Veteran's condition after the care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b).

Claims based on additional disability due to hospital care, medical or surgical treatment, or examination must meet the applicable causation requirements.  Actual causation is required.  To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the additional disability.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  Additional disability caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c).

With regard to carelessness or negligence, to establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination was the proximate cause of a veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(1).

With regard to reasonable foreseeability, whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have foreseen or disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2); Schertz v. Shinseki, 26 Vet. App. 362, 367-69 (2013).

The Veteran contends that his current kidney disease was incurred as a result of VA treatment in November 2014 when he was treated with Vancomycin for right knee swelling at the VA hospital in Bay Pines.  During the November 2017 videoconference hearing, the Veteran asserted that VA was negligent in not transferring his files to the Bay Pines Hospital.  He stated that if they had, the physicians would have seen that he was taking niacin, which should not have been combined with Vancomycin due to potential kidney damage.  The Veteran indicated that he did not find that the actual VA care providers were negligent in administering Vancomycin on November 14, 2014, when he had elevated white blood cell count and swelling in the right knee.  Rather, he alleges negligence with respect to the delayed transfer in his medical files.  In other words, there is no indication that any VA treatment provided was without the Veteran's consent.

VA hospital records dated November 14, 2014 show that the Veteran was admitted for pain and swelling of the right knee without a recent trauma.  The physician injected a pain reliever and drained the fluid from the knee.  He was then started on an antibiotic, Vancomycin, for a suspected infection as his white blood cell count was elevated.  On November 15, 2014, his uric acid levels were noted to be 9.1.  As such, his Vancomycin maintenance dose was decreased and monitored due to increasing serum/creatinine and risk of nephrotoxicity due to "low albumin, diabetes, Zosyn, high BMI."  On November 17, 2014, the doctor indicated that the Veteran most likely had pseudogout as there was faint chondrocalcinosis on a right knee x-ray.  He recommended stopping the antibiotics and said not to give the Veteran Indocin because of renal insufficiency.  He was assessed with an acute kidney injury and suspected acute tubular necrosis due to necessary antibiotics.  He was also assessed with chronic kidney disease, stage 3, from suspected diabetic nephropathy, present since 2013.  Lab results from that day indicated that the white blood cell count had stabilized and that the Veteran's renal function was compromised acutely.    

In a November 26, 2014 follow-up rheumatology outpatient note, it was indicated that the Veteran's uric acid level was at an elevated level of 9.1.  The doctor stated that the Veteran was on niacin which "could definitely contribute to this."  Additionally, the doctor noted that the Veteran should lose weight and his diabetes could also be contributing to the elevated uric acid level.  On December 1, 2014, he was evaluated by the nephrology department for a follow-up of his acute kidney injury on top of chronic kidney disease.  The doctor stated that the Veteran had mild chronic kidney disease with a previous baseline creatinine level in the 1.3-1.5 range based on a review of the Veteran's remote data.  The Veteran's creatinine on admission to the hospital was initially 1.6 but then increased to a peak of 3.2 and then decreased to about 2.2 by discharge on November 20, 2014.  In a February 2015 treatment note, the doctor noted that the Veteran was found to have an acute chronic renal insufficiency while he was in the hospital that was "more than likely due to the antibiotics."  However, the doctor noted that the Veteran's creatinine level was coming down from a high of 3.2 during his hospital stay to 1.7 at discharge and now at 1.59.     

The Board requested a medical opinion in this case in May 2016.  In June 2016, Dr. M.A., M.D. found that it was at least as likely as not that the Veteran's kidney damage became worse as a result of the VA treatment in November 2014.  However, Dr. M.A. found it was less likely as not that the additional disability resulted from carelessness, negligence, lack of skill, or similar incidence of fault on the part of the attending VA personnel; that the additional disability resulted from an event that could not have reasonably been foreseen by a reasonable healthcare provider, and/or; failure on the part of VA to timely diagnose and/or properly treat the claimed disease or disability allowed the disease or disability to continue to progress.  The rationale was that antibiotic treatment had to be initially started due to the high suspicion of infection but it was discontinued as soon as it was appropriate.  Additionally, the Veteran has several comorbidities, such as diabetes and hypertension, to explain his renal failure.  Dr. M.A. further indicated that the antibiotic may have contributed to an acute kidney problem but should have resolved as soon as the medication was stopped.  Finally, immediate nephrology consults and proper follow-ups were scheduled appropriately, as indicated in the Veteran's treatment records.   

The Veteran submitted treatment records dated in October 2016 wherein Dr. V.C. indicated that Vancomycin-induced acute kidney injury could not be entirely ruled out given the creatinine trend.  Dr. M.L. also noted in October 2016 that the Veteran's chronic kidney disease progressed rapidly after treatment of his gout.  

In an August 2017 statement, the Veteran's representative argued that Congressional correspondence detailing the termination of a VHA employee involved in his treatment is evidence of negligence on the part of VA.  He essentially argues that if the Veteran's records had been transferred, the Veteran would not have been started on Vancomycin for his knee swelling.     

In November 2017, the Veteran submitted a statement from Dr. V.C. indicating that it is more likely than not that the administration of Vancomycin in November 2014 contributed to his kidney failure.  

Based on the above, the Board finds that the Veteran suffered from an additional disability as a result of his November 2014 VA treatment, namely, an acute kidney injury.  However, the persuasive evidence demonstrates that the additional kidney disability the Veteran sustained was not incurred as a result of VA negligence, careless, or other fault and that VA exercised the degree of care that would be expected of a reasonable health care provider at that time.  The June 2016 medical opinion is persuasive and based upon adequate rationale.  This opinion is shown to have been based upon a substantially accurate review of the evidence of record.  Although the opinion finds that the November 2014 VA treatment with Vancomycin led to the development of an acute kidney injury, the examiner concludes that there was no VA healthcare provider fault or negligence in prescribing or administering and monitoring the antibiotic medication at that time.  There is no medical opinion to the contrary.

The Board is sympathetic to the Veteran's argument that the VA employee was negligent in failing to transfer his medical records to the VA Hospital in Bay Pines.  However, the Veteran has not submitted evidence, and the record does not show, that the Veteran's actual November 2014 VA treatment was negligent or that his kidney injury was not reasonably foreseeable, as required for compensation under 38 U.S.C. § 1151.  

In conclusion, the Board finds that compensation under 38 U.S.C. § 1151 for chronic kidney disease due to treatment in November 2014 is not warranted.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.   See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

The claim for entitlement to service connection for a bilateral foot disability is dismissed without prejudice.

Entitlement to service connection for a low back disability is granted, subject to the criteria applicable to the payment of monetary benefits.

Entitlement to service connection for right lower extremity sciatica is granted, subject to the criteria applicable to the payment of monetary benefits.

Entitlement to service connection for left lower extremity sciatica is granted, subject to the criteria applicable to the payment of monetary benefits.

Entitlement to service connection for right leg Achilles pain is denied. 

Entitlement to compensation under 38 U.S.C. § 1151 for chronic kidney disease due to VA treatment in November 2014 is denied.


REMAND

The Veteran's service-connected left knee disability was most recently assessed by the RO after a May 2015 VA examination.  The Veteran asserts that the May 2015 VA examination was inadequate, as he felt the examiner did not complete a thorough assessment of his left knee disability, failing to consider his instability and weakness.  Additionally, the Veteran's representative indicates that the Veteran suffered a recent meniscus tear that was not considered by the VA examiner.  

The Board notes that the Veteran's left knee disability was also addressed during an August 2017 VA examination.  Unfortunately, the Board also finds that this examination is not adequate to adjudicate the Veteran's increased rating claim.  Specifically, the Court has recently found that examinations of musculoskeletal disabilities must comply with the language of 38 C.F.R. § 4.59.  Correia v. McDonald, 28 Vet. App. 158 (2016).  VA examinations must test range of motion studies in both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  This may in many instances result in a previous examination being found inadequate. The August 2017 examination did not include range of motion measurements for active motion, passive motion, in weight-bearing and nonweight-bearing for the Veteran's left knee disability.  Although the examiner noted pain on both active and passive motion with both weight-bearing and nonweight-bearing, the examiner should indicate at what point pain begins, if possible.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file updated VA treatment records, if any.

2. Then, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected left knee degenerative joint disease.   The examiner must be provided access to the electronic claims file and a copy of this remand, and he or she must indicate review of these items in the examination report.

Complete range of motion testing of both knees should be accomplished and the examiner should note the point at which there is pain on motion, if any.  Active and passive range of motion testing as well as weight-bearing and nonweight-bearing testing must be conducted.  If possible, the examiner should indicate how far back (i.e., one year, two years, etc.) these results would apply.  Further, if any test is not deemed warranted or cannot be completed, such should be identified and explained.

The examiner should also note any additional loss of function with repetition due to factors such as pain, weakness, fatigability, and pain on movement.  The extent of additional limitation should be expressed in degrees.  

If flare-ups are reported, the examiner must express an opinion on whether the flare-ups are associated with additional functional loss.  If so, he or she should estimate the degree of lost motion during such flare-ups.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

 3. Then, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response and then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


